Exhibit 10.17

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

TRADEMARK LICENSE AGREEMENT

 

BY AND BETWEEN

 

LENOVO (BEIJING) LIMITED

 

AND

 

BONSON INFORMATION TECHNOLOGY LIMITED

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

Article 1

   Definitions    4

Section 1.1

   Definitions    4

Article 2

   License Grant    4

Section 2.1

   Grant    4

Section 2.2

   Reservation of Rights    5

Section 2.3

   Licensor Obligations    5

Section 2.4

   Sublicense Right    5

Section 2.5

   License Relating to Corporate Name    6

Article 3

   License Fee    6

Section 3.1

   Consideration    6

Article 4

   Term and Termination    7

Section 4.1

   Term    7

Section 4.2

   Termination    8

Section 4.3

   Survival    9

Article 5

   Ownership and Registrations    9

Section 5.1

   Ownership    9

Section 5.2

   No Similar Registrations    9

Section 5.3

   Registrations    9

Section 5.5

   Expenses    11

Section 5.6.

   Rights Relating to Licensee’s Marks    11

Article 6

   Enforcement    12

Section 6.1

   Enforcement    12

Section 6.2.

   Opposition and Cancellation Proceedings    12

Article 7

   Use of Licensed Mark    13

Section 7.1

   Use of Licensed Mark    13

Section 7.2

   Use of Licensed Marks During SSD Transition Period    14

Section 7.3

   Co-Branding of Licensed Mark    14

Section 7.4

   Quality Control    14

Section 7.5

   Quality Control – Written or Graphic Matter    16

 

1



--------------------------------------------------------------------------------

Section 7.6

   Conduct of Business    16

Section 7.7

   Applicable Law    17

Section 7.8

   Right to Sell Products    17

Section 7.9

   Consent or Approval    17

Article 8

   Covenants    17

Section 8.1

   License Limitations    17

Article 9

   Breach of Contract    18

Section 9.1

   Recovery of Direct Losses and Damages    18

Article 10

   Indemnification    18

Section 10.1

   Indemnification of Licensor    18

Section 10.2

   Recovery of Other Losses and Damages    18

Section 10.3

   Representations and Warranties    18

Article 11

   Resolution of Disputes    19

Section 11.1

   Dispute Resolution Procedure    19

Section 11.2

   Arbitration    20

Article 12

   Miscellaneous    21

Section 12.1

   Entire Agreement    21

Section 12.2

   Successors and Assigns    21

Section 12.3

   Modification and Waiver    21

Section 12.4

   Notices    21

Section 12.5

   Governing Law    21

Section 12.6

   Severability    21

Section 12.7

   Schedules    22

Section 12.8

   Section Headings    22

Section 12.9

   Counterparts    22

Section 12.10

   Relationship of the Parties    22

Section 12.11

   No Strict Construction    22

Section 12.12

   Language    22

Section 12.13

   Further Assurances    22

 

2



--------------------------------------------------------------------------------

TRADEMARK LICENSE AGREEMENT

 

SCHEDULE 1.1    DEFINITIONS SCHEDULE 2.1   

MANNER OF USE OF LICENSED MARKS

 

(i) CO-BRANDED BASIS

 

(ii) STAND ALONE BASIS

SCHEDULE 2.5.1   

(i) MANNER OF USE OF LICENSED CORPORATE NAME

 

(ii) MANNER OF USE OF LICENSED CORPORATE NAME IN CERTAIN DOMAIN NAMES

EXHIBIT A    ACCESSION AGREEMENT

 

3



--------------------------------------------------------------------------------

THIS TRADEMARK LICENSE AGREEMENT (“Agreement”), dated as of October 19, 2004, is
entered into by and between Bonson Information Technology Limited, a corporation
organised under the laws of the British Virgin Islands (herein “Licensee”), and
Lenovo (Beijing) Limited, a company established under the laws of the People’s
Republic of China (“Licensor”), which is a wholly-owned subsidiary of Lenovo
Group Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the PRC, (“Seller”). Licensee and Licensor are each
sometimes referred to herein as a “Party” and collectively as the “Parties” to
this Agreement.

 

WHEREAS, AsiaInfo Holdings Inc. (“Purchaser”) and Seller are parties to an
Acquisition Agreement dated as of July 27, 2004, as supplemented and amended
(the “Acquisition Agreement”) pursuant to which Seller has agreed to sell (and
to cause the Selling Subsidiaries to sell) the Assets to Purchaser (and the
Purchasing Subsidiaries), and Purchaser has agreed to purchase the Assets from
Seller and the Selling Subsidiaries, on the terms and subject to the conditions
of the Acquisition Agreement; and

 

WHEREAS, pursuant to the Acquisition Agreement, as a condition to Closing,
Licensor, as the proprietor of the Licensed Marks (as defined herein), agrees to
license such Licensed Marks on a worldwide basis to Licensee (with the limited
right to sub-license as herein described) and Licensee agrees to license from
Licensor such Licensed Marks solely for use in the Co-Branded Business
(including in the business of the Security Services Division) on the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1. Definitions. The capitalized terms used in this Agreement have the
respective meanings set forth on Schedule 1.1 or as defined herein. All other
capitalized terms used and not otherwise defined in this Agreement have the
respective meanings set forth in the Acquisition Agreement.

 

ARTICLE 2

LICENSE GRANT

 

Section 2.1. Grant. Subject to the terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee a limited, fully paid-up,
non-exclusive license, without the right to sub-license or assign except as
provided in Sections 2.4 and 12.2, to use the Licensed

 

4



--------------------------------------------------------------------------------

Marks solely (i) in connection with the offering, providing, manufacturing,
developing and distribution of products and services of the Co-Branded Business
worldwide in the manner illustrated on Schedule 2.1(i) (or substantially similar
thereto, if it is required by law in a particular jurisdiction other than the
PRC (as defined below) to vary the presentation of the relevant Licensed Mark
with the Licensee’s Mark in order to prevent endangerment of Licensor’s right to
use the relevant Licensed Mark, to preserve the goodwill and reputation
associated with the relevant Licensed Mark and prevent the relevant Licensed
Mark losing trademark significance, whether due to being confusingly similar to
another Mark or the distinctiveness of the relevant Licensed Mark being diluted,
or otherwise, as the case may be in such jurisdiction (the “Trademark
Significance Exception”)), provided that the Licensed Marks shall not be used
outside the People’s Republic of China, exclusive of Hong Kong, S.A.R., Macao
and Taiwan (the “PRC”) prior to 1 April 2005 and (ii) on a stand alone basis in
connection with the offering, providing, manufacturing, developing and
distribution of products of the Security Services Division in the manner
identical to that illustrated on Schedule 2.1(ii), subject to the Trademark
Significance Exception. Provided that during the Non-Compete Period, Licensee’s
license granted in this Section shall be exclusive to Licensee for the
Co-Branded Business, including the Security Services Division, in the PRC. For
the purpose of this Agreement, an exclusive license means a license from
Licensor conferring on Licensee, to the exclusion of all other persons
(including Licensor), the rights granted in this Agreement in respect of the
Licensed Marks in connection with the conduct of the Co-Branded Business.

 

Section 2.2. Reservation of Rights. All rights not expressly granted by Licensor
hereunder are reserved to Licensor. Without limiting the generality of the
foregoing, Licensee expressly acknowledges and agrees that nothing contained
herein shall be construed or interpreted as a grant, by implication or
otherwise, of any licenses other than the licensed rights specified in Sections
2.1, 2.4 and 2.5. Licensee expressly acknowledges and agrees that (i) all of its
rights to use the Licensed Corporate Name and the Licensed Marks are set forth
herein, and (ii) except as expressly provided in the Acquisition Agreement, it
has not been granted any rights to use any Marks owned by Licensor or its
Affiliates other than the Licensed Marks, including, without limitation, any
Marks owned by Licensor that may be used in combination with, or may be
derivative of, the Licensed Mark.

 

Section 2.3. Licensor Obligations. Licensor hereby acknowledges and agrees that
it shall execute and deliver any further instruments or documents and take all
such further action as may be necessary to grant to Licensee the licenses
hereunder, and for Licensee to fully enjoy all of the rights and benefits to,
the Licensed Mark as provided in this Agreement.

 

Section 2.4. Sublicense Right. Licensor hereby grants to Licensee the right to
sub-license its rights granted under Section 2.1 of this Agreement to Lenovo
Computer System Technology Services Limited (“LCSTSL”), and a company to be
formed pursuant to Section 5.1 of the Supplement (“LWY”) and at any given time
not more than seven (7) Qualified Subsidiaries of Purchaser (no more than two
(2) of which may be domiciled in the United States of America, excluding LCSTSL
and LWY) engaged in the conduct of the Co-Branded Business (“Sublicensee”) by
means of execution and delivery by Sublicensee and Licensee of an accession
agreement in the form as shown in Exhibit A establishing contractual privity
between

 

5



--------------------------------------------------------------------------------

Sublicensee and Licensor. The maximum number of juridical entities that may at
any time have a license granted under Section 2.1 shall be seven (7) Qualified
Subsidiaries plus Licensee, LCSTSL and LWY and no such Qualified Subsidiary
shall have a right to sub-license.

 

Section 2.5. License Relating to Corporate Name.

 

2.5.1. Subject to the terms and conditions set forth herein, Licensor hereby
grants to Licensee, LCSTSL and LWY and at any time not more than seven (7)
Qualified Subsidiaries of Purchaser (no more than two (2) of which may be
domiciled in the United States of America, excluding LCSTSL and LWY) a
worldwide, limited, non-exclusive, non-transferable, fully paid-up license, with
no right to sub-license, (i) to use its Chinese and English translations of its
corporate name in the manner identical to that set forth in Schedule 2.5.1(i)
(the “Licensed Corporate Name”), (ii) to use or incorporate such Licensed
Corporate Name as its or part of its corporate name in connection with its
advertising, publicity releases or publicly distributed materials (including,
without limitation, references on web sites, home pages or hypertext links) in
the operation of the Co-Branded Business and in the conduct of the business of
the Security Services Division and (iii) to use or incorporate the Licensor’s or
Seller’s name “Lenovo” as part of the domain names in the manner illustrated in
Schedule 2.5.1(ii); provided that any such Qualified Subsidiary domiciled
outside of the PRC shall not use such Licensed Corporate Name prior to 1 April
2005 outside of the PRC.

 

2.5.2. Unless terminated sooner in accordance with Section 4.2, the rights
granted in Section 2.5.1 shall expire on the earlier of: (i) the date that any
Governmental Authority requires that such corporate names be changed, provided
such change required by such Governmental Authority is not caused, initiated,
allowed to be caused or initiated by Licensor, Seller or any Subsidiary of
Licensor or Seller, and subject to any time frame or transition period
established by the Governmental Authority (alone or in consultation with
Licensor and Licensee), and (ii) the expiration of the term of the license as
described in Section 4.1. Upon expiration in accordance with the foregoing
clauses, Licensee shall use its best efforts to effectuate cessation of its use
of the Licensed Corporate Name as expeditiously as possible under the
circumstances.

 

2.5.3. Notwithstanding Section 2.5.1(i), Licensor acknowledges and confirms that
LCSTSL and LWY can use LOGO [g70338exa_71.jpg] and “Lenovo” as a corporate name
after the Closing Date, subject to the terms herein.

 

ARTICLE 3

LICENSE FEE

 

Section 3.1. Consideration. The consideration for the licensed rights granted
hereunder consists of the substantial benefits derived by Licensor and Licensee
from the Purchaser’s purchase of the Assets from Seller, as set forth in the
Acquisition Agreement, and the consummation of the transactions contemplated
thereby, together with the mutual covenants set forth in this Agreement, there
being no further consideration or royalty payable in respect thereof.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

TERM AND TERMINATION

 

Section 4.1. Term

 

4.1.1. Except as expressly provided herein, the “Term” of this Agreement and the
licenses granted under Sections 2.1, 2.4 and 2.5 will be from the Closing Date
until this Agreement is terminated in accordance with any provision of Section
4.2.

 

4.1.2. Notwithstanding Section 4.1.1 and anything else in this Agreement to the
contrary, the Licensee’s license granted under Section 2.1(ii) to use the
Licensed Marks on a stand-alone basis solely in connection with the business of
the Security Services Division shall terminate on the expiration of the twelve
(12) month period beginning on the Closing Date (the “SSD Transition Period”).

 

4.1.3. Notwithstanding Section 4.1.1 and anything else in this Agreement to the
contrary, LCSTSL’s and LWY’s rights under Section 2.5.3 to continue using the
names LOGO [g70338exa_71.jpg] and “Lenovo” shall terminate on the expiration of
the LCSTSL Entrustment Period or LWY Entrustment Period, respectively.

 

4.1.4. Notwithstanding Section 4.1.1 and anything in this Agreement to the
contrary:

 

  (a) the sublicense or license granted to LCSTSL pursuant to Sections 2.4 and
2.5 respectively shall terminate upon the expiration of the LCSTSL Entrustment
Period if, on the expiration of the LCSTSL Entrustment Period, the Licensee has
already pursuant to Section 2.4 granted sublicenses to seven (7) Qualified
Subsidiaries (excluding the sublicense granted to LWY during the LWY Entrustment
Period); and

 

  (b) the sublicense or license granted to LWY pursuant to Sections 2.4 and 2.5
respectively shall terminate upon the expiration of the LWY Entrustment Period
if, on the expiration of the LWY Entrustment Period, the Licensee has already
pursuant to Section 2.4 granted sublicenses to seven (7) Qualified Subsidiaries
(excluding the sublicense granted to LCSTSL during the LCSTSL Entrustment
Period)

 

7



--------------------------------------------------------------------------------

Section 4.2. Termination.

 

4.2.1. Upon providing prior written notice of termination to Licensee, Licensor
may terminate this Agreement if: (a) Licensee violates, defaults or fails to
perform any of its respective covenants, obligations, agreements,
representations or warranties contained herein, which violation, default or
failure is material and not cured within ninety (90) days after receipt of a
written notice thereof from Licensor requesting Licensee to remedy such
violation, default or failure, (b) Licensee violates, defaults or fails to
comply with Section 7.4, 7.5 or 7.6.1 or (c) Licensee violates, defaults or
fails to perform any of its covenants, obligations or agreements under Sections
5.1, 5.2 or 8.1.1 in any respect, whether or not such violation, default or
failure is material, which violation, default or failure is not cured within
ninety (90) days after written notice thereof from Licensor. Further, Licensor
may automatically terminate this Agreement and the licenses granted by it
hereunder to Licensee, and provide notice thereof as soon as practicable
thereafter, in the event that Licensee commences, or has commenced against it,
proceedings under bankruptcy, insolvency or debtor’s relief laws or similar laws
in any other jurisdiction, which proceedings are not dismissed within sixty (60)
days, or Licensee makes a general assignment for the benefit of its own
creditors, or ceases operations, or is liquidated.

 

4.2.2. Following the expiration of the sixtieth (60th) month following the
Closing Date, Licensor shall have the right to terminate this Agreement upon
providing twenty-four (24) months’ prior written notice to Licensee at any time
Seller (or its Subsidiaries) holds, beneficially or of record, a number of
AsiaInfo Shares that is less than the number of Five Year Lock-Up Shares. Such
written notice shall contain a certification from Seller that the aggregate
number of AsiaInfo Shares that Seller owns, beneficially or of record, is less
than the number of Five Year Lock-Up Shares.

 

4.2.3. Notwithstanding any of the foregoing provisions of this Section 4.2, in
the event of a Seller Competitor Acquisition, Licensor shall have the right to
terminate this Agreement by providing twenty-four (24) months’ prior written
notice of such termination to Licensee.

 

4.2.4. Upon expiration or termination of (i) this Agreement, all licenses
granted to Licensee herein shall immediately terminate and Licensee shall
immediately cease use of the Licensed Corporate Name and the Licensed Mark or
otherwise benefiting therefrom, and shall have no further rights with respect
thereto and (ii) the SSD Transition Period, the license granted to Licensee
pursuant to Section 2.1(ii) during such SSD Transition Period shall immediately
terminate, and Licensee shall immediately cease use of the Licensed Marks on a
stand alone basis in the conduct of the business of the Security Services
Division or otherwise benefiting therefrom, and shall have no further rights
with respect thereto and (iii) the LCSTSL Entrustment Period or LWY Entrustment
Period, the rights granted to LCSTSL or LWY, as the case may be, pursuant to
Section 2.5.3 shall immediately terminate, and Licensee shall procure LCSTSL or
LWY, as the case may be, immediately cease use of the name LOGO
[g70338exa_71.jpg] and “Lenovo” or otherwise benefiting therefrom, and shall
have no further rights with respect thereto, except as expressly provided herein
with respect to the Co-Branded Business.

 

8



--------------------------------------------------------------------------------

4.2.5. Notwithstanding anything to the contrary set forth herein, the Licensor’s
right to terminate under this Section 4.2 shall not be its sole and exclusive
remedy in the event of any violation, default or failure by Licensee to perform
this Agreement and full legal remedies shall remain available to Licensor in
such event, including the right to recover damages or to secure such other
relief appropriate to the circumstances.

 

Section 4.3. Survival. The rights and obligations of the Parties hereto under
Sections 5.1, 5.2, 5.3.5, 5.4 and Articles 11 and 12 hereof shall survive the
expiration or termination of this Agreement and continue in full force and
effect.

 

ARTICLE 5

Ownership and Registrations

 

Section 5.1. Ownership. During the Term of this Agreement and thereafter,
Licensee acknowledges that Licensor is the owner of all right, title and
interest in and to the Licensed Marks in any form or embodiment thereof, as well
as any and all rights in such Licensed Marks, and is the owner of the goodwill
attached, or which shall become attached, to the Licensed Marks in connection
with the business, goods and services in relation to which the same has been, is
or shall be used. Licensee’s and Sublicensee’s use of the Licensed Marks under
this Agreement will inure to the benefit of Licensor. At no time, either while
this Agreement is in effect or thereafter, will Licensee claim any ownership of
the Licensed Marks or the goodwill associated with such Licensed Marks or the
assets and businesses of Licensor. Licensee acknowledges and agrees that, as
between the Parties, Licensee has been extended only a permissive right to use
the Licensed Marks as provided in this Agreement, which is not coupled with any
ownership interest. Licensee agrees that it will not challenge the title of
Licensor to the Licensed Marks, or take any action that challenges the Licensed
Marks.

 

Section 5.2. No Similar Registrations. Licensee agrees not to (i) use or
register in any jurisdiction any Mark either confusingly similar to or
consisting in whole or in part of the Licensed Marks, or which would tend to
dilute the distinctiveness of the Licensed Marks, (ii) register the Licensed
Marks in any jurisdiction or (iii) use or register in any jurisdiction any Marks
(other than the Licensed Marks, with the express prior written consent of
Licensor) identical to the Licensed Marks. Whenever Licensee becomes aware of
any risk of violating the Trademark Significance Exception, Licensee shall take
appropriate steps to promptly remedy or avoid such confusion or risk of
confusion.

 

Section 5.3. Registrations.

 

5.3.1. Subject to Licensee’s compliance with its obligations under this Section
5.3, Licensor shall be responsible at its discretion for the execution, filing
and prosecution of any applications and the maintenance and renewal of the
registration of the Licensed Marks.

 

9



--------------------------------------------------------------------------------

5.3.2. Licensor will reasonably cooperate with Licensee in, and Licensor will
take reasonable steps to keep Licensee fully advised of, (i) the execution,
filing and prosecution of any applications relating to the Licensed Marks that
Licensor may choose in its discretion to file, (ii) the maintenance of
registrations existing at the date hereof or filed pursuant to the immediately
preceding clause (i), including the renewals thereof and (iii) the recording of
this Agreement or the entry of Licensee as a registered or authorized user of
the Licensed Marks in any jurisdictions in which such action is required by Law
to protect the Licensed Marks or advisable in the reasonable opinion of Licensor
or requested by Licensee. For the purposes provided in this Section 5.3.2,
Licensee shall supply Licensor with such reasonable information concerning sales
and other dispositions of any products bearing the Licensed Marks as Licensor
may reasonably request, and shall supply to Licensor such samples, containers,
labels, letterheads and other similar materials bearing the Licensed Marks as
may be required by Licensor to aid Licensor in completing the actions described
herein.

 

5.3.3. If Licensor files any new application for registration of the Licensed
Marks after the date of this Agreement, Licensor shall, to the extent permitted
by Law, register the Licensed Marks (i) for use in connection with the
Co-Branded Business and (ii) for use in connection with the products of the
Security Services Division, if such registration occurs during the SSD
Transition Period, in addition, in the case of clauses (i) and (ii), to any
other uses for which Licensor decides to register the Licensed Marks.

 

5.3.4. Licensor will own all right, title and interest in and to any and all
applications for registration of the Licensed Marks, whether filed before or
after the date of this Agreement, and such applications and subsequent
registrations shall be deemed incorporated in the defined term “Licensed Marks”.

 

5.3.5. Licensee will not, as long as Licensor shall own rights in the Licensed
Marks, do or cause to be done any act or thing disparaging, disputing,
attacking, challenging, impairing, diluting, or in any way tending to harm the
reputation or goodwill of the Licensed Marks associated with Licensor or its
Subsidiaries.

 

5.3.6. If Licensor is required, or at the sole discretion of Licensor it is
advisable, for the purpose of making this Agreement enforceable, or for the
purpose of maintaining, enhancing or protecting Licensor’s rights in the
Licensed Marks or Licensed Corporate Name, to record this Agreement or to enter
Licensee as a registered or authorized user of the Licensed Mark or Licensed
Corporate Name, Licensor will attend to such recording or entry. Licensee will
promptly and at no cost to Licensor execute and deliver to Licensor such
additional instruments or documentation as Licensor may provide and reasonably
request, including, without limitation, execution and delivery of any agreement
required by local law, with terms consistent with this Agreement, for recordal
or registration in the relevant country or jurisdiction in the event that this
Agreement shall be deemed by Licensor to be unsuitable for recordal or entry.
The terms and conditions of this Agreement (and not the terms and conditions of
such agreement required by local law entered into for recording or entry
purposes) shall remain binding between the Parties and shall govern and control
any controversy that may arise with

 

10



--------------------------------------------------------------------------------

respect to each Party’s rights and obligations hereunder; provided, however,
that if specific terms and conditions of any such agreement required by local
law differ from the comparable terms and conditions of this Agreement and
enforcement of the comparable terms and conditions of this Agreement pursuant to
this Section 5.3.6 either (i) would be uncertain or improper under the laws of a
jurisdiction or (ii) would adversely affect Licensor’s rights in and to the
Licensed Marks or Licensed Corporate Name in a jurisdiction, then the specific
terms and conditions of the agreement required by local law shall be controlling
in such jurisdiction.

 

5.3.7. Upon the termination or expiration of this Agreement, Licensee and each
Sublicensee that has “Lenovo” or LOGO [g70338exa_121.jpg] in its corporate name
shall immediately file to have its name changed by removing “Lenovo” or LOGO
[g70338exa_122.jpg] as the case may be.

 

Section 5.4. Further Assistance. Except as otherwise expressly provided herein,
in support of its obligations under Sections 5.1, 5.2 and 5.3, Licensee will, at
the cost and expense of Licensee, execute and deliver to Licensor during the
Term and without further consideration, such instruments or documents as
Licensor may reasonably request to confirm or establish Licensor’s ownership
rights in the Licensed Marks.

 

Section 5.5. Expenses. Licensee will reimburse Licensor for Licensor’s actual
out-of-pocket expenses reasonably incurred in connection with (i)
notwithstanding anything in this Agreement to the contrary, any actions approved
by Licensee in writing in advance in obtaining, defending or maintaining any
registrations for the Licensed Marks, or part thereof, which relate to
Licensee’s license under this Agreement (which, for the avoidance of doubt,
shall not include expenses described in Sections 5.3.1, 5.3.2(i) and (ii), none
of which shall be borne by Licensee), (ii) recording this Agreement, (iii)
obtaining the entry of Licensee as a registered or authorized user pursuant to
Section 5.3.2(iii) above and (iv) notwithstanding anything in this Agreement to
the contrary, any actions approved by Licensee in writing in advance relating to
any opposition or cancellation proceeding relating to Licensee’s license under
this Agreement. Licensor shall bill Licensee within ninety (90) days after the
end of each calendar year during the Term (or within ninety (90) days after
termination of this Agreement) for such reimbursable expenses incurred by
Licensor during the preceding calendar year (or during the full or partial
calendar year preceding the date of termination). Licensor’s billing hereunder
shall include reasonable supporting documentation for the expenses included
therein. Licensee shall reimburse Licensor for such billed expenses within sixty
(60) days after receipt of the bill and supporting documentation from Licensor.
Licensor may abandon any application, registration or any cancellation,
opposition or other proceeding, or part thereof, for which Licensee declines or
refuses to provide reimbursement of expenses pursuant to this Section 5.5. In no
event shall Licensee be liable for costs associated with any acts described in
this Section undertaken at Licensor’s discretion and having no connection to
Licensee’s use of the Licensed Marks in a particular jurisdiction.

 

Section 5.6. Rights Relating to Licensee’s Marks. Nothing contained in this
Agreement shall be construed as a restriction or limitation on Licensee’s right,
title and interest in and to its Marks. Licensor acknowledges Licensee’s rights
in such Marks of Licensee and any use of such Marks shall inure to the benefit
of Licensee and Licensor undertakes that it shall

 

11



--------------------------------------------------------------------------------

not challenge or claim any right and title in and to such Marks of Licensee. For
the avoidance of doubt, and as acknowledged by Licensor, nothing contained in
this Agreement gives the Licensor any right to use any of the Licensee’s Mark in
any form or manner without the consent and license from Licensee.

 

ARTICLE 6

ENFORCEMENT

 

Section 6.1. Enforcement. Licensee agrees to promptly notify Licensor in writing
of any known or presumed infringement of the Licensed Marks in, or which
affects, the Co-Branded Business or the Security Services Division or otherwise
obstructs, affects, or infringes upon Licensee’s use of the Licensed Marks in
the manner contemplated in this Agreement of which Licensee becomes aware. In
the event of any such infringement, Licensor will have the right at its sole
discretion to determine an appropriate course of action to enforce against such
infringement or otherwise abate the infringement thereof and to take (or refrain
from taking) appropriate action to enforce such Licensed Marks, and, in the
event that Licensor elects to take action, to control any litigation or any
other enforcement action, to enter into or permit the settlement of any such
litigation or other enforcement action with respect to such Licensed Marks, and
to recover and retain any monetary damages, settlement, royalties or other
recovery arising from such litigation or other enforcement action. Licensee will
use reasonable efforts to cooperate with Licensor, at Licensor’s expense, in any
litigation or enforcement action referred to under this Section 6.1, and
Licensee will, at the cost and expense of Licensor (including litigation costs
and expenses imposed on Licensor and Licensee by the court or competent
governmental authority in such action or proceeding), join as a party to such
litigation or any other enforcement action as required by Law. In the event that
Licensor decides, within fifteen (15) days of Licensee’s notice thereof, not to
take action to enforce against such infringement, Licensee shall have the right
(if permitted by applicable law and subject at all times to not violating the
Trademark Significance Exception) to take appropriate enforcement action and
Licensor shall use reasonable efforts to cooperate with Licensee, at Licensee’s
expense, in any litigation or enforcement action referred to under this Section,
and Licensor will, at the cost and expense of Licensee (including litigation
costs and expenses imposed on Licensee and Licensor by the court or competent
governmental authority in such action or proceeding), join as a party to such
litigation or any other enforcement action as required by Law.

 

Section 6.2. Opposition and Cancellation Proceedings. Notwithstanding Sections
5.5 and 6.1, in the event that Licensor becomes aware of any Mark owned by any
Third Party that is identical to, is confusingly similar to or tends to dilute
the distinctiveness of the Licensed Marks or tends to obstruct, affect or
otherwise infringe upon the Licensee’s use of the Licensed Marks in the manner
contemplated by this Agreement, Licensor will notify Licensee of such Mark owned
by such Third Party, and Licensee may within thirty (30) days of such notice
request that Licensor file an opposition or cancellation proceeding with respect
to such Mark at Licensee’s sole expense. In the event that Licensee declines to
request such an opposition or cancellation proceeding, Licensor may elect to
file and prosecute such opposition or cancellation proceeding at Licensor’s sole
expense.

 

12



--------------------------------------------------------------------------------

ARTICLE 7

USE OF LICENSED MARK

 

Section 7.1. Use of Licensed Mark.

 

7.1.1. Under the licenses and rights granted in this Agreement, Licensee is
authorized to use the Licensed Marks only as provided in Article 2, Article 5
and this Article 7 and under no circumstances may Licensee use the Licensed
Marks in a manner that could reasonably be expected to damage the reputation or
goodwill of the Licensed Marks associated with Licensor, or its Subsidiaries.
The Licensed Marks shall not be used outside the Licensed Mark Territory prior
to 1 April 2005.

 

7.1.2. Notwithstanding Section 2.1 but without implying any additional rights to
Licensee beyond those granted under Section 2.1, Licensee will not use the
Licensed Marks, nor may any particular products of the Co-Branded Business
bearing the Licensed Marks be marketed, distributed or offered for sale or sold,
(i) in any jurisdiction until the relevant Licensed Mark has been registered
(or, after application for registration, if permissible under the law of the
relevant jurisdiction without violating the Trademark Significance Exception, in
each case at Licensee’s expense if registration or application is pursuant to
Licensee’s request), or Licensor determines in good faith on advice of its
trademark counsel that it would be legally preferable not to seek to register
the Licensed Marks in that country but that there is no material impediment to
the use of the Licensed Marks therein, and (ii) in a British Commonwealth
country or any other country where entry of Licensee or Purchaser as a
registered or authorized user is required, prior to the execution of an
appropriate registered user agreement or similar type agreement and the filing
thereof with the appropriate governmental agency (except where failure to do so
prior to use will not have a material adverse effect on the Licensed Marks);
provided, that (i) Licensor shall promptly file any applications as provided
herein in such jurisdiction upon the request of Licensee or seek advice from its
legal counsel and (ii) notwithstanding anything to the contrary contained in
this Section 7.1.2, in the event that Licensee is using the Licensed Marks in a
jurisdiction where it is not registered, in violation of the provisions of this
Section 7.1.2, then Licensor, at its sole discretion, shall have the option to
require such registration at Licensee’s expense.

 

7.1.3. Without implying any additional rights to Licensee beyond those granted
under Section 2.1, if Licensor determines on the advice of trademark counsel
that the use of the Licensed Marks on any or all products of the Co-Branded
Business in any jurisdiction might result in any potential trademark liability
to a Third Party other than licensees or sublicensees of Licensor of the
Licensed Marks on the part of Licensor or Licensee, or violates the trademark or
other rights of a Third Party other than licensees or sublicensees of Licensor
of the Licensed Marks, upon receipt of notice from Licensor, Licensee will take
reasonable action to suspend its marketing, sale and distribution of the
affected products of the Co-Branded Business bearing such Licensed Marks in that
jurisdiction. Licensee shall comply fully within a reasonable period of time
following Licensee’s receipt of written notice thereof, with all guidelines
adopted from time to time by Licensor for the purpose of addressing any
potential trademark liability with respect to such Third Party.

 

13



--------------------------------------------------------------------------------

Section 7.2. Use of Licensed Marks During SSD Transition Period. (a) During the
SSD Transition Period, for purposes of and in connection with the conduct of the
business of the Security Services Division only, Licensee is authorized to use
the Licensed Marks on a “stand-alone basis” meaning on its own and without
proximity to any other Marks provided that Licensee will not use its name or the
names of its Subsidiaries so as to cause confusion in connection with the
ownership of the Licensed Marks or the source or origin of the products of the
Security Services Division, and at all times will ensure that the company name
of Licensee and its Subsidiaries and any Marks of Licensee and its Subsidiaries
will be displayed separate and distinct from the Licensed Marks, and at all
times will indicate the ownership by Licensor of the Licensed Marks on all
packaging, labels and other materials bearing the Licensed Marks in connection
with any products of the Security Services Division by superscribing an asterisk
or other footnote reference symbol immediately after the Licensed Marks and
adding either of the following appropriate footnotes: “Registered Trademark of
[Licensor] and used under License” or “Trademark of [Licensor] and used under
License” save that the requirements set forth above regarding indication of
ownership of the Licensed Marks shall not apply in relation to any Information
Security Products which form part of the Inventory. Licensee shall further
comply with such additional trademark usage requirements as Licensor may
reasonably prescribe and notify Licensee in writing in advance from time to
time.

 

Section 7.3. Co-Branding of Licensed Mark.

 

7.3.1. Other than the use of the Licensed Marks during the SSD Transition Period
as set forth in Sections 7.1 and 7.2 above, the license and other rights granted
to Licensee under Section 2.1 and Section 2.4 are limited to the use of the
Licensed Marks in the manner illustrated in Schedule 2.1(i), (subject to the
Trademark Significance Exception) solely in connection with and for the conduct
of the Co-Branded Business. Licensee agrees not to use any other Mark in
proximity to the Licensed Marks so as to effectively create a unitary composite
mark. Except as specifically provided for in this Agreement, or as specifically
authorized by Licensor, Licensee and any Sublicensees will not combine the
Licensed Marks with any other Mark or term, shall not use the Licensed Marks in
any of its or their corporate names or trade names, and will make no use of the
Licensed Marks which will materially diminish the goodwill of Licensor in the
Licensed Marks.

 

7.3.2. To the extent that Licensor authorises Licensee to use the Licensed Marks
in proximity to any other Mark in accordance with this Section 7.3, such use of
the Licensed Marks by Licensee shall only be permitted in conjunction with
products and services in the conduct of the Co-Branded Business, including the
promotion thereof. Licensor shall have the right to review and approve, prior to
each first use, all uses of any of the Licensed Marks by Licensee, which
approval shall not be unreasonably withheld or delayed.

 

Section 7.4. Quality Control.

 

7.4.1. Licensee acknowledges the goodwill and reputation associated with the
Licensed Marks, shall use the Licensed Marks in a manner that maintains and
promotes such

 

14



--------------------------------------------------------------------------------

valuable goodwill and reputation and shall refrain from taking any action that
is reasonably likely to impair or damage the reputation or the goodwill of the
Licensed Marks associated with Licensor or its Subsidiaries. Licensee shall
cooperate fully to protect the Licensed Marks and the goodwill each represents.

 

7.4.2. Licensee will use the Licensed Marks in accordance with the usage
guidelines and in compliance with the standards of quality, appearance, service
and other standards as may be agreed upon by Licensor and Licensee from time to
time during the Term, which is designed to ensure Licensor’s control over the
Licensed Marks (the “Quality Standards”); provided, however, that if no
applicable standards exist, the nature and quality of all products and services
of the Co-Branded Business bearing the Licensed Marks and all related
advertising, promotional and other uses of the Licensed Marks, undertaken by or
on behalf of Licensee, shall comply with product specifications, standards and
quality control procedures at least (i) the same as the level of quality
standards that Licensor employs as of the Closing Date in the development,
marketing and sale of any products sold and services provided prior to or as of
the Closing Date and (ii) substantially the same standards of quality,
appearance, service and other standards that are observed as of the Closing Date
by Licensor with respect to products and services similar to the products and
services of the Co-Branded Business, and such specifications, standards and
quality control procedures shall be deemed incorporated in the definition of
“Quality Standards”.

 

7.4.3. In order to promote adherence to the Quality Standards and for the
purpose of protecting and maintaining the goodwill associated with the Licensed
Marks and the reputation of Licensor, Licensor will have the right to make
reasonable written requests of samples of the products bearing the Licensed
Marks from Licensee and Licensee shall permit Licensor to promptly examine
samples of products bearing the Licensed Marks and the packaging and marketing
materials of the products bearing the Licensed Marks as Licensor may reasonably
require to verify that such products bearing the Licensed Marks provided by
Licensee meet the Quality Standards and that Licensee’s use of the Licensed
Marks complies with Licensee’s obligations under this Agreement.

 

7.4.4. In the event that Licensor reasonably considers that any products bearing
the Licensed Marks or any packaging and marketing materials thereof do not meet
the Quality Standards or otherwise are not in compliance with this Article 7,
Licensor will notify Licensee in writing. Licensee will have thirty (30)
Business Days from the date it receives such notification from Licensor to
provide certification of its compliance with the Quality Standards or of this
Article 7. Such certification must be signed by at least one (1) of Licensee’s
Chief Executive Officer, Chief Financial Officer or Legal Counsel. If Licensee
fails to bring such products bearing the Licensed Marks into conformity within
such thirty (30) Business Days period (or such other time period mutually agreed
upon by the Parties), then Licensee shall immediately suspend selling and
offering to sell such products bearing Licensed Marks or provide such services
under and by reference to the Licensed Marks until such non-conformity is cured
and certification of such cure is provided as set forth in this Section 7.4.4.

 

15



--------------------------------------------------------------------------------

Section 7.5. Quality Control – Written or Graphic Matter. Licensee agrees to
furnish from time to time to Licensor for Licensor’s inspection and judgment of
quality and design at Licensor’s reasonable request, true, representative
samples of any written or other graphic matter bearing the Licensed Marks
(including, without limitation, galleys, drafts and samples of all labels, tags,
packaging, advertisements, promotional mailings and the like associated with the
products bearing the Licensed Marks). On written notification by Licensor,
Licensee will take reasonable steps to correct within sixty (60) days of such
notice any use of the Licensed Marks which Licensor determines does not comply
with the Quality Standards or proper trademark usage as set forth in Section 7.1
or which, in the good faith, reasonable opinion of Licensor on the advice of
trademark counsel detracts from the goodwill and reputation of Licensor or the
Licensed Marks, contributes to the Licensed Marks losing trademark significance,
or endangers Licensor’s right to use the Licensed Marks. If Licensee fails to
comply with the terms of this Section 7.5, Licensor may terminate this Agreement
upon notice to Licensee in accordance with Section 4.2.

 

Section 7.6. Conduct of Business.

 

7.6.1. Licensee shall operate the Co-Branded Business and the business of the
Security Services Division in accordance with at least the same standards of
quality, appearance, service and other standards that are observed as of the
Closing Date by Licensor. In order to promote adherence to such standards and
for the purpose of protecting and maintaining the goodwill associated with the
Licensed Marks and Licensed Corporate Name and the reputation of Licensor,
Licensor shall have the right to obtain from Licensee reasonable information as
to (i) the quality standards used in the operation of that part of the
Co-Branded Business and the business of the Security Services Division that uses
the Licensed Marks or the Licensed Corporate Name and (ii) the manner in which
the Licensed Marks are used in connection with the corporate names used by
Licensee in the conduct of such business. If at any time, Licensee fails, in the
reasonable judgment of Licensor, to conform to the standards set forth in this
Section 7.6, Licensor shall notify Licensee of such failure in writing. Licensee
shall take all necessary steps to bring the nonconforming aspects of its
business into conformity with such standards. If Licensee fails to bring the
nonconforming aspects of its business into conformity with such standards within
thirty (30) Business Days (or such other time period mutually agreed upon by the
parties) after Licensee’s receipt of such notice, then Licensee shall use its
best efforts to effectuate cessation of use by it of the Licensed Mark and
Licensed Corporate Name as expeditiously as possible under the circumstances.

 

7.6.2. Licensee shall be accurate in its descriptions of the relationship
between Licensor and Licensee. Licensee shall not make any statements on or in
connection with its use of the Licensed Marks or Licensed Corporate Name to
suggest, state or imply that Licensor has certified or approved any products
bearing the Licensed Marks or that Licensor is the source of any products
bearing the Licensed Marks. Furthermore, Licensee shall not use the Licensed
Marks or Licensed Corporate Name in such a way as to suggest that Licensee’s
business is owned, controlled, endorsed, guaranteed or otherwise associated with
Licensor.

 

16



--------------------------------------------------------------------------------

Section 7.7. Applicable Law. Licensee will comply with all applicable Law with
reference to its use of the Licensed Marks and Licensed Corporate Name,
including, without limitation, those pertaining to the proper use and
designation of Marks and pertaining to the development, distribution, promotion
and sale of products bearing the Licensed Marks, and the offering, provision and
promotion of services, and strictly comply with the Quality Standards. If
Licensee uses the Licensed Marks on labels, on packaging, in marketing,
advertising or promotional materials, on billing and shipping papers, in
correspondence and in other written or graphic matter, Licensee will use such
Licensed Marks as a Mark and not as a generic term, and will exercise
commercially reasonable efforts to protect the reputation and goodwill
represented by the Licensed Marks and Licensed Corporate Name.

 

Section 7.8. Right to Sell Products. This Agreement will not be construed in any
way to restrict Licensee’s right to sell any product, except and to the extent
it is sold under the Licensed Marks or Licensed Corporate Name.

 

Section 7.9. Consent or Approval. Unless specifically provided for in this
Article 7, Licensor shall, within 14 days of receipt of any materials required
to be provided to it for approval or consent under this Article and pursuant to
the notice provisions applicable to this Agreement, notify Licensee of its
approval or consent to the use of such materials, or disapproval or rejection
with appropriate reasons set forth in writing. The same time limit shall apply
to any revised and amended material re-submitted for approval or consent.
Licensor shall be deemed to have consented or approved such materials if
Licensee does not receive any notification from Licensor within the period so
prescribed.

 

ARTICLE 8

COVENANTS

 

Section 8.1. License Limitations.

 

8.1.1 Notwithstanding anything in this Agreement to the contrary, Licensee
agrees to use the licenses pursuant to Section 2.1, 2.4 and 2.5 hereunder to the
Licensed Marks and Licensed Corporate Name solely in accordance with the terms
set forth herein.

 

8.1.2 Nothing in this Agreement shall be construed to convey any rights to
Licensee in any Marks owned by Licensor or its Subsidiaries other than the
Licensed Marks, including, without limitation, any Marks owned by Licensor which
may be used in combination with, or may be derivative of, the Licensed Marks.

 

17



--------------------------------------------------------------------------------

ARTICLE 9

BREACH OF CONTRACT

 

Section 9.1. Recovery of Direct Losses and Damages. If a Party shall breach its
obligations under this Agreement, such breaching party shall be responsible to
the other Parties for all direct losses or damages caused by such breach. The
Parties expressly agree that, in the event a Party violates, defaults or fails
to perform any of its respective covenants, obligations, agreements,
representations or warranties contained herein, in addition to Licensor’s right
to terminate under Section 4.2, full legal remedies shall remain available to
the non-defaulting Party in such violation, default or failure, including the
right to recover monetary damages or to secure such other relief appropriate to
the circumstances.

 

ARTICLE 10

INDEMNIFICATION

 

Section 10.1. Indemnification of Licensor. Licensee will indemnify and hold
harmless Seller and its Subsidiaries (collectively, the “Licensor Indemnified
Parties”) from and against any and all Losses that may be asserted against or
paid, suffered or incurred by any Licensor Indemnified Party that arise out of,
result from, are based upon or relate to Licensee’s, and any Sublicensee’s use
of the Licensed Mark or Licensed Corporate Name; provided that Licensee shall
not be liable for any Losses that are found by the Board of Arbitration in
accordance with Section 11.2 or by express agreement between the Parties to be
due to the breach of any representation and warranty herein by any Licensor
Indemnified Party or default by the Licensor Indemnified Party.

 

Section 10.2. Recovery of Other Losses and Damages. Neither Party is liable to
the other Party, whether for negligence, breach of contract, misrepresentation
or otherwise, for:

 

10.2.1. except as expressly provided in Section 10.1 of this Agreement, loss or
damage incurred by the other Party as a result of Third Party claims; or

 

10.2.2. indirect or consequential damage suffered by the other Party, including
without limitation, loss of profit, goodwill, business opportunity or
anticipated savings.

 

Section 10.3 Representations and Warranties.

 

10.3.1 Licensor represents and warrants to Licensee and Purchaser that:

 

(a) to Licensor’s knowledge, the Licensed Mark does not infringe upon or
misappropriate any intellectual property rights of any Third Party;

 

(b) Licensee’s use of any of the Licensed Marks strictly in accordance with this
Agreement and the express instructions of Licensor do not and will not infringe
upon any Intellectual Property rights or any other rights of any Third Party in
jurisdictions in which Licensor currently has applied for registration or has
registration of the Licensed Marks;

 

18



--------------------------------------------------------------------------------

(c) in the last twenty-four (24) months, Licensor has not made any written claim
and is not involved in any pending legal proceeding alleging that any Third
Party has infringed or misappropriated the Licensed Marks; and

 

(d) Licensor has full right and authority to grant the license set out in
Section 2.1, 2.4 and 2.5.

 

ARTICLE 11

RESOLUTION OF DISPUTES

 

Section 11.1. Dispute Resolution Procedure. The Parties will cooperate in good
faith and use commercially reasonable efforts to informally resolve any dispute,
controversy or claim (“Dispute”) arising out of or relating to this Agreement,
or the interpretation, breach, termination or validity hereof. Except as
otherwise provided in Section 11.2.4, if the Parties are not able to informally
resolve a dispute under this Agreement within thirty (30) days after such
dispute arises, the following procedure will be used:

 

11.1.1. one Party will serve upon the other Party a “Notice of Dispute” that
summarizes the nature of the dispute and the efforts taken to resolve that
Dispute to date;

 

11.1.2. within fifteen (15) Business Days of receipt of the Notice of Dispute,
the Parties will conduct one or more meetings (which may take place by
teleconference) of management level-representatives of each Party with knowledge
of the subject matter of the dispute, which representatives will use
commercially reasonable efforts to resolve the Dispute;

 

11.1.3. if the Dispute is not resolved at the meeting or meetings described in
Section 11.1.2, then within fifteen (15) Business Days from the date of the last
meeting, the Parties will schedule one or more meetings (which may take place by
teleconference) of executive-level representatives of each Party, which
representatives will use commercially reasonable efforts to resolve the dispute;
and

 

11.1.4. if, following the last executive level meeting, the dispute remains
unresolved, then such dispute will be finally settled by binding arbitration
conducted in accordance with Section 11.2 below.

 

19



--------------------------------------------------------------------------------

Section 11.2. Arbitration. Except as otherwise provided in Section 11.2.4 below,
if the Parties are unable to resolve a Dispute in accordance with Section 11.1,
then the Party that served the Notice of Dispute on the other Party must submit
the Dispute to arbitration by the Hong Kong International Arbitration Centre
under the rules of UNCITRAL (the “Rules”) as are in force at the date of the
notice of arbitration commencing any such arbitration, but subject to the
amendments made to the Rules by the rest of this Section 11.2. For the purpose
of such arbitration, there shall be a board of arbitration (the “Board of
Arbitration”) consisting of three arbitrators, each of Licensor and Licensee
shall select one (1) member and the third member shall be selected by mutual
agreement of the other members, or if the other members fail to reach agreement
on a third member within twenty (20) days after their selection, such third
member shall thereafter be selected by the Hong Kong International Arbitration
Centre upon application made to it for such purpose. The place of arbitration
shall be in Hong Kong. All arbitration proceedings shall be conducted in the
English language. The arbitrators shall decide any such Dispute or claim
strictly in accordance with the governing law specified in Section 12.5 of this
Agreement. Judgment upon any arbitral award rendered hereunder may be entered in
any court, and/or application may be made to any such court for a judicial
acceptance of the award and/or an order of enforcement, as the case may be.

 

11.2.1 Each Party shall cooperate in good faith to expedite (to the maximum
extent practicable) the conduct of any arbitral proceedings commenced under this
Agreement.

 

11.2.2 The costs and expenses of the arbitration, including the fees of the
arbitration, shall be borne equally by each Party to the Dispute or claim, and
each Party shall pay its own fees, disbursements and other charges of its
counsel.

 

11.2.3 Any award made by the Board of Arbitration shall be final and binding on
each of the Parties that were Parties to the Dispute. The Parties expressly
agree to waive the applicability of any laws and regulations that would
otherwise give the right to appeal the decisions of the arbitration tribunal so
that there shall be no appeal to any court of law from the award of the
arbitration tribunal, and a Party shall not challenge or resist the enforcement
action taken by any other Party in whose favor an award of the arbitration
tribunal was given.

 

11.2.4 Notwithstanding this Section 11.2 or any other provision to the contrary
in this Agreement, no Party shall be obligated to follow the foregoing
arbitration procedures where that Party intends to apply to any court of
competent jurisdiction for an interim injunction or similar equitable relief
against the other, provided there is no unreasonable delay in the prosecution of
that application.

 

11.2.5 This Agreement and the rights and obligations of the Parties shall remain
in full force and effect pending the award in any arbitration proceeding
hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

 

Section 12.1. Entire Agreement. This Agreement (including the Schedules attached
hereto or delivered in connection herewith), the Acquisition Agreement
(including the Schedules and Exhibits attached thereto or delivered in
connection therewith) and the other Transaction Documents constitute the entire
agreement between the Parties and supersede all prior agreements and
understandings, oral and written, between the Parties with respect to the
subject matter hereof and thereof, including, without limitation, Section 5.19
of the Acquisition Agreement. If there is a conflict or contradiction between
this Agreement and the other agreements mentioned above, this Agreement shall
prevail in relation to any issues arising out of or in connection with the
Licensed Mark.

 

Section 12.2. Successors and Assigns.

 

12.2.1 The terms and conditions of this Agreement will inure to the benefit of,
and be binding upon, the respective successors and assigns of the Parties
hereto. This Agreement and the license and other rights granted or created
hereunder may not be assigned, in whole or in part, by Licensee without the
prior written consent of Licensor, and any attempted assignment shall be null
and void.

 

12.2.2 In the event that Licensee ceases to be a wholly-owned Subsidiary of
Purchaser, Licensee shall promptly assign this Agreement and the license and
other rights granted or created hereunder to Purchaser or a wholly-owned
Subsidiary of Purchaser.

 

Section 12.3. Modification and Waiver. No amendment, modification or alteration
of the terms or provisions of this Agreement will be binding unless the same is
in writing and duly executed by each of the Parties hereto, except that any of
the terms or provisions of this Agreement may be waived in writing at any time
by the Party which is entitled to the benefits of such waived terms or
provisions. No waiver of any of the provisions of this Agreement will be deemed
to or will constitute a waiver of any other provision hereof (whether or not
similar). No delay on the part of any Party to this Agreement in exercising any
right, power or privilege hereunder will operate as a waiver thereof.

 

Section 12.4. Notices. Any notice, request, instruction or other document or
communications required or permitted to be given hereunder by any Party to any
other Party shall be provided in accordance with the terms of Section 9.1 of the
Acquisition Agreement.

 

Section 12.5. Governing Law. The validity, interpretation, construction,
performance and enforcement of this Agreement will be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflicts of laws principles thereof.

 

Section 12.6. Severability. If any provision of this Agreement or the
application of any such provision to any Person, Party or circumstance will be
held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement and this Agreement will remain in full
force and effect and will be effectuated as if such illegal, invalid or
unenforceable provision is not part thereof.

 

21



--------------------------------------------------------------------------------

Section 12.7. Schedules. The Parties hereto acknowledge and agree that the
Schedules attached hereto are an integral part of this Agreement, and are hereby
incorporated by reference herein and made a part hereof.

 

Section 12.8. Section Headings. The Recitals, the Table of Contents, the List of
Schedules and the headings of the articles, sections and paragraphs contained in
this Agreement are inserted for convenience only and will not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

Section 12.9. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will for all purposes be deemed to be an original
but all of which together will constitute one and the same instrument.

 

Section 12.10. Relationship of the Parties. The Parties acknowledge and agree
that none of the Parties is the employee, employer, agent, partner or joint
venture party of the other Parties. Neither Party shall have, or hold itself out
as having, the right or authority to assume or create any obligation or
responsibility, whether express or implied, on behalf of or in the name of the
other, except with the express written authority of the other.

 

Section 12.11. No Strict Construction. Licensor and Licensee each acknowledge
that this Agreement has been prepared jointly by the Parties and shall not be
strictly construed against any Party.

 

Section 12.12. Language. This Agreement is in the English and Chinese languages.
Any Chinese version of this Agreement shall be for convenience purposes only and
shall not affect the interpretation hereof.

 

Section 12.13. Further Assurances. Each Party shall do and execute, or arrange
for the doing and executing of, each necessary act, document and thing to
implement this Agreement.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensee and Licensor have caused this Agreement to be duly
executed in duplicate originals by their duly authorized representatives as of
the day and year first above written.

 

LICENSOR LENOVO (BEJING) LIMITED By:  

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

Name:   Yang Yuanqing Title:   Chief Executive Officer LICENSEE BONSON
INFORMATION TECHNOLOGY LIMITED By:  

/s/ Xingsheng Zhang

--------------------------------------------------------------------------------

Name:   Xingsheng Zhang Title:   President and Chief Executive Officer

 

23



--------------------------------------------------------------------------------

Trademark License Agreement

 

Schedule 1.1

 

Definitions

 

As used in this Agreement, each of the following capitalized terms will have the
respective meanings set forth below:

 

“Agreement” means this Trademark License Agreement and each and all of the
Schedules and the Exhibit referred to in, or attached to this Agreement, as may
be amended from time to time by mutual agreement of the Parties.

 

“Co-Branded Business” means the provision by Purchaser or its Subsidiaries after
the Closing Date of products (other than personal computers and mobile phone
handsets) and services (other than hardware maintenance and support services)
offered by the Non-Telecommunications Business prior to the Closing Date (and
any such product or service after the Closing Date whose components have been
enhanced or upgraded if the resulting product or service provides the same
function as the product or service to which it is a successor) to any customer
segment, but in all events excluding individual customers and consumers.

 

“Law” means all national or local laws, regulations and rules or, as applicable,
the federal, state or local constitutions, statutes, codes, rules, regulations,
ordinances, executive orders, decrees or edicts of any Governmental Authority
having jurisdiction.

 

“LCSTSL Entrustment Period” means the period from and including the Closing Date
to, but excluding the date on which the LCSTSL Equity Transfer has been
effectuated pursuant to Section 4.1(d) of the Supplement.

 

“Licensed Marks” means the Marks set forth in Schedule 2.1(ii).

 

“LWY Entrustment Period” means the period from and including the Closing Date
to, but excluding the date on which the LWY Equity Transfer has been effectuated
pursuant to Section 4.1(d) of the Supplement.

 

“Marks” means trademarks, service marks, trade names (whether registered or
unregistered), service names, brand names, brand marks, Internet domain names,
identifying symbols, logos, emblems, signs or insignia.

 

“Non-Compete Period” means the period as set out in Section 5.8 of the
Acquisition Agreement, where applicable as modified or amended by the Supplement
or any other agreement in writing.

 

“Qualified Subsidiary” means a Subsidiary of Purchaser engaged only in the
Co-Branded Business, none of the outstanding share capital or other ownership
interests of which will at the time be owned by any Third Party engaged in one
or more lines of business as Seller is then engaged at the time such Subsidiary
uses either the Licensed Corporate Name or Licensed Marks, and Purchaser.

 

24



--------------------------------------------------------------------------------

“Supplement” means the Supplement and Amendment No. 1 to the Acquisition
Agreement.

 

“Third Party” means a Person other than a Party or any director, officer,
employee of a Party or an Affiliate of a Party or their successors and assigns
hereunder.

 

25



--------------------------------------------------------------------------------

Schedule 2.1

 

Manner of Use of Licensed Marks

 

(i) Licensed Marks to be used in the following manner in connection with the
Co-Branded Business:

 

LOGO [g70338exa_271.jpg]

 

(ii) Licensed Marks to be used on a stand alone basis

 

26



--------------------------------------------------------------------------------

LOGO [g70338exa_281.jpg]

 

in Classes related to the Co-Branded Business including without limitation
Classes 9, 35, 36, 41 and 42

 

LOGO [g70338exa_282.jpg]

 

in Classes related to the Co-Branded Business including without limitation
Classes 9, 35, 36, 41 and 42

 

LOGO [g70338exa_283.jpg]

 

in Classes related to the Co-Branded Business including without limitation
Classes 9, 35, 36, 41 and 42

 

27



--------------------------------------------------------------------------------

Schedule

 

2.5.1

 

(i)

 

Manner of Use of Licensed Corporate Name

 

1. When used in the name of any Subsidiary domiciled outside the People’s
Republic of China (exclusive of Hong Kong, S.A.R., Macao and Taiwan), the
Chinese name shall be rendered as:

 

LOGO [g70338exa_291.jpg]

 

2. When used in the name of any Subsidiary domiciled outside the People’s
Republic of China (exclusive of Hong Kong, S.A.R., Macao and Taiwan), the
English name shall be rendered as:

 

“AsiaInfo Lenovo”

 

provided that no such use shall be made prior to 1 April 2005

 

3. When used in the name of any Subsidiary domiciled in the People’s Republic of
China (exclusive of Hong Kong, S.A.R., Macao and Taiwan), the name shall be
rendered only in Chinese and as:

 

LOGO [g70338exa_292.jpg] and in English as “Lenovo AsiaInfo”.

 

(ii)

 

Manner of Use of Licensed Corporate Name in Certain Domain Names

 

(i) lenovosec.com

 

(ii) lenovoAI.com

 

28



--------------------------------------------------------------------------------

Exhibit A

 

ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of             , 20    ,
is entered into by and between                      (“Sublicensee”), a
corporation organized under the laws of                     , Bonson Information
Technology Limited (“Licensee”), a corporation organized under the laws of the
British Virgin Islands, and Lenovo (Beijing) Limited, a company established
under the laws of the People’s Republic of China (“Licensor”).

 

WHEREAS, reference is made to that certain Acquisition Agreement dated as of
July 27, 2004, as supplemented and amended (the “Acquisition Agreement”) by and
between AsiaInfo Holdings Inc. and Lenovo Group Limited (“Seller”) and that
certain Trademark License Agreement (this “License Agreement”), dated as of
            , 2004, by and between Licensee and Licensor.

 

WHEREAS, pursuant to Section 5.19 of the Acquisition Agreement, Seller and
Licensee agreed on the terms and conditions of licensing Seller’s Licensed Marks
to Licensee pursuant to the License Agreement.

 

WHEREAS, the License Agreement allows Licensee to sublicense certain rights to
Sublicense and Licensee wishes Sublicensee to accede to the License Agreement in
order to establish contractual privity with Licensor and thereby obtain the same
rights and obligations of Licensee under the License Agreement without releasing
Licensee from its obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

Section 1. Capitalized terms used but not defined herein have the respective
meanings ascribed to them in the License Agreement.

 

Section 2. Sublicensee hereby accedes to the License Agreement as if originally
a party thereto for purposes of the rights granted to it pursuant to Section 2.1
thereof and subject to all terms and conditions pertaining to such rights, with
such terms and conditions applying mutatis mutandis to Sublicensee (it being
understood that Sublicensee shall not thereby acquire the right to sub-license
under Section 2.5 of the License Agreement), and Sublicensee having contractual
privity with Licensor.

 

Section 3. Licensee hereby acknowledges that it remains bound by the terms and
conditions of the License Agreement and that Sublicensee’s accession to the
License Agreement shall not operate as a novation, assignment, substitution or
release, of any kind, of Licensee from any of its duties or obligations under
the License Agreement. Licensee acknowledges that it shall be responsible for
the acts of Sublicensee under the License Agreement and shall require that
Sublicensee complies with all of the obligations imposed on Licensee in relation
to the rights sublicensed hereunder that are contained in the License Agreement
which obligations shall be fully incorporated in the sublicense granted
hereunder. Failure of or breach by Sublicensee to meet its obligations under the
sublicense granted hereunder shall be deemed a failure or breach attributable to
Licensee, as though Licensee itself had committed the act or omission of
Sublicensee and shall entitle Licensor to take action against Licensee or
Sublicensee as set forth in the License Agreement to terminate the license
grant.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be duly
executed in duplicate originals by their duly authorized representatives as of
the day and year first above written.

 

LICENSOR LENOVO (BEIJING) LIMITED By:  

 

--------------------------------------------------------------------------------

Name:     Title:     LICENSEE

BONSON INFORMATION

TECHNOLOGY LIMITED

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     SUBLICENSEE [                                     ] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

30